COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00021-CV
Style:                   In re Expunction
Date motion filed*:      July 18, 2017
Type of motion:          Fourth Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Pro Se Appellant, L.M.R.
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 May 15, 2017
       Number of extensions granted:          3       Current Due Date: July 17, 2017
       Date Requested:                    August 17, 2017 (94 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: August 17, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: /s/ Laura C. Higley
                                                Acting for the Court
Date: July 20, 2017




November 7, 2008 Revision